Proceeding pursuant to CPLR article 78 (transferred to this Court by order *1050of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of assaulting staff and refusing a frisk. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to his inmate account. With respect to petitioner’s request that he be restored to the status he enjoyed prior to the tier III hearing, inmates have no constitutional or statutory right to their prior housing or programming status (see Matter of Huston v Bezio, 87 AD3d 781 [2011]; Matter of Valdez v Fischer, 85 AD3d 1264, 1265 [2011]). Accordingly, petitioner has received all the relief to which he is entitled and the proceeding must be dismissed as moot (see Sherman v LaValley, 89 AD3d 1337 [2011]; Matter of Jones v Prack, 83 AD3d 1331 [2011]).
Peters, J.R, Rose, Spain, Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.